                Case 3:19-cv-00019-YY            Document 8             Filed 02/14/19        Page 1 of 1




     Clifford S. Davidson, OSB No. 125378
     cdavidson@sussmanshank.com
     SUSSMAN SHANK LLP
     1000 SW Broadway, Suite 1400
     Portland, OR 97205-3089
     Telephone: (503) 227-1111
     Facsimile: (503) 248-0130
     Attorneys for plaintiff Anitian Corporation




                                   UNITED STATES DISTRICT COURT

                                            DISTRICT OF OREGON
                                            PORTLAND DIVISION


     ANITIAN CORPORATION, an Oregon                                   Case No. 3:19-cv-19-YY
     corporation,
                                                                      NOTICE OF VOLUNTARY DISMISSAL
                           Plaintiff,                                 WITHOUT PREJUDICE

                     vs.

     SHERLOCK META, INC., a Missouri
     corporation,

                           Defendant.



             Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and the parties’ settlement agreement, plaintiff
     Anitian Corporation hereby dismisses this action without prejudice, and without costs or fees to

     either party.

                                    SUSSMAN SHANK LLP


                                    By s/Clifford S. Davidson
                                      Clifford S. Davidson, OSB No. 125378
                                      Attorneys for plaintiff Anitian Corporation

Page 1 – NOTICE OF DISMISSAL


                                            SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                  1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                        TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
